Exhibit 10.2

 

AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Amendment to Loan and Security Agreement (this “Amendment”) is dated as of
August 2, 2019 between 1847 Goedeker Inc. (“Borrower”) and Northpoint Commercial
Finance LLC (“Lender”).

 

Borrower and Lender are parties to a Loan and Security Agreement dated as of
June 24, 2019 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Loan Agreement”).

 

For good and valuable consideration, the receipt and sufficiency of which are
acknowledged. Borrower and Lender agree as follows:

 

1. The Loan Agreement is amended by deleting the first sentence of Section 3 and
replacing it with the following:

 

In order to secure all present and future obligations, whether under this
Agreement or any other current or future agreement, Borrower hereby grants to
Lender a security interest in all inventory of Borrower manufactured,
distributed, or sold by Electrolux Home Products, Inc.; LG Electronics U.S.A.,
Inc.; Samsung Electronics America, Inc.; Broan Nutone LLC; Dacor, Inc.; Fisher &
Paykel Appliances Limited; Sharp Electronics Corporation; Dynamic Cooking
Systems, Inc.; Miele, Incorporated; Felix Storch, Inc.; Elica S.p.A.; MOEN
Incorporated; Wolf Steel LTD.; and/or any affiliates of any of the foregoing or
bearing any trade names, trademarks, or logos of Electrolux Home Products, Inc.;
LG Electronics U.S.A., Inc.; Samsung Electronics America, Inc.; Broan-Nutone
LLC; Dacor, Inc.; Fisher & Paykel Appliances Limited; Sharp Electronics
Corporation; Dynamic Cooking Systems, Inc.; Miele, Incorporated; Felix Storch,
Inc.; Elica S.p.A.; MOEN Incorporated; Wolf Steel LTD.; and/or any affiliates of
any of the foregoing, whether now owned or hereafter acquired and wherever
located; all returns, repossessions, exchanges, substitutions, replacements,
attachments, parts, accessories and accessions of any of the foregoing; all
price protection payments, discounts, rebates, credits, factory holdbacks and
incentive payments related to any of the foregoing; supporting obligations to
any of the foregoing; and products and proceeds in whatever form of any of the
foregoing (including without limitation all goods, money, checks, accounts,
deposit accounts, chattel paper, instruments, documents, and general intangibles
arising from any of the foregoing) (collectively, the “Collateral” ).

 

2. Except as expressly amended by this Amendment, the Loan Agreement shall
remain unchanged and in full force and effect, and the Loan Agreement is hereby
ratified and reaffirmed in all respects. This Amendment is not intended to be,
nor shall it be construed to create, a novation or accord and satisfaction.

 

3. Each reference in the Loan Agreement to “this Agreement”, “hereunder”,
“herein”, or words of like import referring to the Loan Agreement shall mean and
refer to the Loan Agreement as amended hereby. All terms governing the Loan
Agreement shall govern this Amendment. Unless otherwise defined in this
Amendment, all capitalized terms used in this Amendment have the same meaning
given to those terms in the Loan Agreement.

 

The parties hereto have executed this Amendment as of the date first set forth
above.

 

  1874 GOEDEKER INC.       By: /s/ Robert D. Barry   Print Name: Robert D. Barry
  Title: Chief Financial Officer

 

  NORTHPOINT COMMERCIAL FINANCE LLC       By: /s/ KAREN S. PERKINS   Print Name:
KAREN S. PERKINS   Title: SR. UNDERWRITER

